Citation Nr: 1145776	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-23 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for residuals of a cervical spine injury.  

2.  Entitlement to service connection for residuals of a cervical spine injury. 

3.  Entitlement to service connection for residuals of a head injury.  

4.  Entitlement to service connection for residuals of an upper back injury.  

5.  Entitlement to service connection for residuals of a left shoulder injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to January 1961.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in which the RO denied service connection for residuals of a head injury, residuals of a neck injury, residuals of an upper back injury, residuals of a left shoulder injury, and gastroesophageal reflux disease (GERD).  

In his August 2008 VA Form 9 (substantive appeal), the Veteran indicated that he had read the statement of the case (SOC) and was only appealing the issues of entitlement to service connection for residuals of a head injury, residuals of a neck injury, residuals of an upper back injury, and residuals of a left shoulder injury.  As such, only those issues listed on the title page are currently in appellate status.  See 38 C.F.R. § 20.200 (2011) (appeal consists of a timely filed notice of disagreement and, after issuance of a statement of the case, a substantive appeal).

As will be discussed below, the claim for service connection for residuals of an injury to the cervical spine was previously denied in an April 1990 Board decision.  The Board notes that, in the July 2006 rating decision, the RO addressed the claim for service connection for residuals of a neck injury on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, the Board has characterized this matter on appeal as reflected on the title page.

With respect to the claimed residuals of an upper back injury, the Board notes that, in the April 1990 Board decision, the Board also denied service connection for residuals of an injury to the lumbosacral spine (a low back injury).  The current claim involves a claim for service connection for a different disability, residuals of an upper back injury.  As this claimed disability involves a different segment of the spine than that which was addressed in the April 1990 Board decision, the current claim for residuals of an upper back injury can be adjudicated on the merits.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, rather, the two claims must be considered independently).

As a final introductory matter, in November 2011, the Veteran's representative filed a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).  The Board herein grants the motion.  

The claims for service connection for residuals of a head injury and residuals of an upper back injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim herein decided has been accomplished.

2.  In an April 1990 decision, the Board denied service connection for residuals of an injury to the cervical spine, to include arthritis.  

3.  Evidence associated with the claims file since the April 1990 Board decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a cervical spine injury and raises a reasonable possibility of substantiating the claim.  

4.  Degenerative changes of the cervical spine were first diagnosed many years after service, and the only competent, probative opinion on the question of whether there exists a medical relationship between the Veteran's current cervical spine disability and service weighs against the claim for service connection.

5.  There is no competent and persuasive evidence that the Veteran has a current left shoulder disability.  


CONCLUSIONS OF LAW

1.  The April 1990 Board decision denying service connection for residuals of an injury to the cervical spine, to include arthritis, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).  

2.  As pertinent evidence received since the April 1990 Board decision is new and material, the criteria for reopening the claim for service connection for residuals of a cervical spine injury are met.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  A cervical spine disability was not incurred in or aggravated by service, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

5.  A left shoulder disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claims herein decided.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran's request to reopen his claim for service connection for residuals of a neck injury and his claim for service connection for a left shoulder disability were received in January 2006.  Thereafter, he was notified of the general provisions of the VCAA by the RO in correspondence dated in April 2006.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding the VCAA.  Thereafter, the claims were reviewed and the July 2006 rating decision was issued.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in March 2006 and July 2006.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

Given the favorable disposition of the request to reopen the claim for service connection for residuals of a cervical spine injury, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

The Veteran has been made aware of the information and evidence necessary to substantiate the claims herein decided and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  His service treatment records and VA and private treatment records have been obtained and associated with his claims file.  The Veteran was also provided with a VA examination to assess the current nature and etiology of his claimed residuals of cervical spine injury in October 2009.  The Board finds the VA examination report is adequate because the examiner reviewed the claims file, considered the contentions of the Veteran, and supported her medical conclusion with a rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

In regard to the claim for residuals of a left shoulder injury, the Veteran was not afforded a VA examination because, for reasons detailed below, the record fails to show competent and credible evidence of a current disability or persistent or recurrent symptoms of a disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board acknowledges that the claims file includes an October 1988 financial worksheet, which discloses that the Veteran had annual income from the Social Security Administration (SSA).  During the October 2009 VA examination, the Veteran reported that he had retired in 1981 due to physical problems, specifically, a lower back injury.  While SSA records have not been associated with the claims file, the record reflects that these records pertain to a lower back injury, as opposed to an neck injury, which is the claim that is before the Board.  As such, a remand to obtain these records would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The Board has considered that, a March 2006 record of VA treatment reflects that the Veteran presented to establish care at the Mount Vernon Community Based Outpatient Clinic (CBOC).  He indicated that he had a private physician, Dr. L.  In his June 2007 notice of disagreement, the Veteran reported that he had been seen for his claimed disability by a local physician since separation from service.  A March 2008 Report of Contact reflects that the RO contacted the Veteran and asked him to identify the names of the local physicians he had been seeing since service.  He stated that the physicians were Dr. S. and Dr. G.  He did not name Dr. L.  The Veteran has not indicated that Dr. L. provided treatment pertinent to the claims herein decided.  As such, a remand to obtain treatment records from this physician is unnecessary.  See Soyini, 1 Vet. App. at 546 (1991). 

Finally, the Board notes that, during the October 1989 RO hearing, the Veteran testified that he had received treatment for neck pain and headaches from a family doctor following separation from service; however, he indicated that both the doctor and his wife had passed away and he did not know what had happened to his records.  In addition, while, in March 2008, the Veteran stated that he had been treated by Dr. S. and Dr. G. following separation from service, he also reported that both of these physicians were deceased.  Therefore, while the private treatment records from the aforementioned physicians have not been associated with the claims file, the Board finds that there is no duty to assist in regard to attempting to obtain these records.  See generally Counts v. Brown, 6 Vet. App. 473, 477 (1994) (there is no duty to assist when the appellant acknowledges the unavailability of records), quoting Porter v. Brown, 5 Vet. App. 233, 237 (1993) (VA has no duty to seek to obtain that which does not exist).

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

Factual Background

The Veteran asserts that he injured his neck and left shoulder when moving a piano during service.  

Service treatment records reflect that, in March 1960, the Veteran complained of pain between the scapulae, aggravated by lifting a piano a day earlier.  He reported that he had trouble in the same area the prior summer, doing heavy lifting.  Examination revealed tenderness over the T3-5 area.  Soreness was aggravated by bringing the shoulders forward or lifting the arms overhead.  The impression was strain of the upper thoracic spine.  In his November 1960 Report of Medical History at separation, the Veteran denied arthritis, bone, joint, or other deformity, and a painful or "trick" shoulder.  On separation examination, clinical evaluation of the neck, upper extremities, and spine was normal.  

Private treatment records dated from May 1973 to April 1988 reflect that the Veteran experienced pain in his low back and left lower extremity after an injury incurred while working for a railroad.  On admission to the hospital following this injury, the Veteran reported that he had been in good health in the past.  

In correspondence dated in December 1977, a private neurologist noted that the Veteran reported that he was in usual good health and had worked for the railroad for four years before his 1973 injury.  The neurologist noted that the Veteran's past medical history was essentially unremarkable.  

The Veteran was evaluated by an orthopedic surgeon in June 1979 regarding injuries from his 1973 accident.  System review was entirely negative.  Examination of the cervical spine revealed full range of motion with no deformity, muscle spasm, or tenderness.  There was tenderness throughout the mid-thoracic, upper thoracic, and lower cervical spine.  The shoulders demonstrated full range of motion with no weakness, deformity, or atrophy.  

In correspondence dated in April 1980, the Veteran's private physician indicated that, in 1959, the Veteran had lifted a piano, slipped, and hit the back of his head.  The physician reported that the Veteran had experienced recurrent cervicodorsal discomfort with upper extremity strain.  The physician reviewed an X-ray of the cervical spine.  The pertinent diagnosis was degenerative joint disease, lower cervical spine.  The physician commented that the degenerative changes caused some limitation of motion in the cervical spine.  In a December 1981 letter, another physician from the same practice indicated that the Veteran had a history of back problems beginning in service when he, apparently, injured his back and had pain between his shoulder blades.  Although the Veteran reported that he had gotten somewhat better, he described mild pain in the interscapular area of his back since the in-service injury; however, he indicated that his primary problem was pain in the lower back and left leg.  The pertinent impression was chronic musculo-ligamentous injury to the intrascapular area of the shoulder.  

In April 1988, the Veteran described pain developing at the base of his neck and shoulders in the previous six months, which was aggravated by reaching behind his waist and overhead.  Examination of the cervical spine revealed limitation of motion with no deformity or muscle spasm.  There was tenderness to palpation throughout the posterior cervical region.  Examination of the upper extremities revealed some discomfort with full internal rotation of the shoulders.  The pertinent diagnoses were probable degenerative arthritis of the cervical spine and probable tendonitis and bursitis of both shoulders.  

The Veteran was afforded a VA examination in October 1988.  He gave a history of an in-service injury to his neck when a piano fell over on him.  He complained of increasing stiffness and discomfort in his neck and reported that his symptoms were gradually increasing as he was getting older.  On examination, there was limitation of motion of the cervical spine and pain to palpation of the upper cervical area.  The Veteran described some paraspinous muscle tenderness from C6 to T4.  Full range of motion of the shoulders caused some muscle pulling in the neck and upper thoracic area.  X-ray of the cervical spine revealed osteoarthritic changes of the lower cervical bodies and uncovertebral joints and intervertebral foraminal spurs on the left at C5-C6 and on the right at C4-C7.  The pertinent diagnosis was arthritis, foraminal spurs of the cervical spine.  

The Veteran presented testimony during an RO hearing in October 1989.  He described his in-service neck injury, stating that he fell while moving a piano, with the piano falling into him, causing injury to his neck and back.  He added that his neck and back had bothered him over the years.  He stated that he would get treatments from a chiropractor when his neck would hurt.  The Veteran testified that his neck had bothered him since his in-service injury.  

In his January 2006 claim, the Veteran asserted that his head and neck condition and upper back condition, to include his left shoulder condition, were due to his in-service injury when he struck his head and upper neck when moving a piano.  He reported problems moving his head and neck since that time.  

In February 2006, the Veteran submitted a letter dated in July 1990 from his private physician.  The physician wrote that he had treated the Veteran for cervical strain several times during the 1960s, although he was unsure of the exact times or dates since he had retired and closed his office and files.  The physician stated that he did remember that the Veteran was service-connected, and added that, according to his VA records, the Veteran was currently suffering from cervical osteoarthritis.

Records of VA treatment dated from March 2006 to August 2009 include complaints regarding and treatment for neck pain.  In March 2006, the Veteran described intermittent neck pain since an accident in 1960.  Another note from the same day reflects that the Veteran described frequent pain to the back of the head and neck.  In March 2007, the Veteran complained of frequent right-sided neck and shoulder pain.  He stated that his neck pain radiated to the right shoulder.  The pertinent impression was neck pain.  A March 2007 X-ray of the cervical spine revealed osteoarthrosis and cervical spondylosis.  

The report of an April 2007 private MRI of the cervical spine noted that the Veteran had pain with radiculopathy and a remote injury in 1959.  The impression was degenerative disc disease exacerbating congenital canal stenosis at multiple levels, but most pronounced at C4-5, multilevel neural foraminal stenosis, and osseous degenerative changes with no acute osseous abnormalities.  

In his June 2007 notice of disagreement, the Veteran asserted that he had been periodically treated for his claimed disabilities since discharge from service by a local physician.  

During VA treatment in April 2008, the Veteran complained of chronic neck and shoulder soreness.  The impression was that, overall, the Veteran was stable and doing well.  

In his August 2008 VA Form 9, the Veteran described chronic residuals from his in-service injury when moving a piano; including upper body stiffness, constant nagging pain, and weakness in his arms.  He reported limitation of motion and a burning sensation in his neck.  

During VA treatment in April 2009, the Veteran denied neck pain and review of systems was negative for neck pain.  

The Veteran was afforded a VA spine examination in October 2009.  He gave a history of pain in his upper back due to lifting during service, with pain in his neck ever since.  The Veteran also reported that he had a post-service lower back injury while working for a railroad.  In describing his current symptoms, the Veteran indicated that his neck pain radiated up into his head and down into the skull.  X-rays of the cervical spine revealed degenerated discs and foramina layering/stenosis at C4-C5, bilaterally.  The diagnosis following examination was degenerative disc disease of the cervical spine.  The examiner opined that it was less likely as not (less than 50/50 probability) that the Veteran's cervical arthritis was caused by or a result of his upper thoracic spine strain in service in 1960.  The rationale for this opinion was that there was no indication of a neck injury in service, and the Veteran went on to work in a very physical environment, suffering an injury to his lower back.  The examiner stated that she found no evidence to relate his service to a cervical spine diagnosis.  She added that the Veteran was aging, and there can be age-related arthritic changes.  She concluded by reiterating that she could not relate his present complaints to the thoracic strain in 1960, during active duty.  

Analysis

New and Material Evidence

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can be granted for certain diseases, including arthritis, if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.   38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In August 1988, the Veteran filed a claim for service connection for a back disorder and degenerative arthritis.  In an April 1989 rating decision, the RO denied service connection for cervical strain, cervical osteoarthritis, transitional vertebra at the lumbosacral junction, and lumbar arthritis.  The Veteran perfected an appeal of this rating decision.  In an April 1990 decision, the Board denied service connection for residuals of an injury to the cervical spine, to include arthritis, and residuals of an injury to the lumbosacral spine, to include arthritis.  The Board's April 1990 denial of the claim for service connection for residuals of an injury to the cervical spine was based on a finding that chronic residuals of an injury to the cervical spine were not shown to have been present during service, nor was arthritis manifested within one year thereafter.  The Veteran appealed the April 1990 Board decision.  In an October 1991 Memorandum Decision, the Court granted the Secretary's motion for summary affirmance and affirmed the April 1990 Board decision.  

The Veteran sought to reopen his claim for service connection for a neck disability in January 2006.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the April 1990 Board decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Court has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

At the time of the April 1990 Board decision, the evidence of record consisted of service treatment records, records of private treatment dated from May 1973 to April 1988, and an October 1988 VA examination report.  

Service treatment records reflect complaints of pain between the scapulae, aggravated by lifting a piano, with an impression of strain of the upper thoracic spine.  The post-service treatment records include diagnoses of degenerative joint disease of the cervical spine.  The October 1988 VA examination included an X-ray of the cervical spine which revealed osteoarthritic changes of the lower cervical bodies and uncovertebral joints and intervertebral foraminal spurs on the left at C5-C6 and on the right at C4-C7.  During the October 1989 hearing, the Veteran testified that his neck had bothered him since his in-service injury.  

At the time of the April 1990 Board decision, there was evidence an in-service injury to the thoracic spine and evidence of degenerative changes of the cervical spine; however, there was no medical evidence of nexus between the cervical spine disability and the in-service injury.  Evidence associated with the claims file since April 1990 includes a letter from the Veteran's private physician, dated in July 1990 and submitted in February 2006, in which he reported that he had treated the Veteran for cervical strain several times during the 1960s, although he was unsure of the exact times or dates since he had retired and closed his office and files.  The physician stated that he did remember that the Veteran was service-connected, and added that, according to his VA records, the Veteran was currently suffering from cervical osteoarthritis.

The foregoing correspondence is new in that it was not previously considered in the April 1990 Board decision.  The physician's statement that "he did remember that the Veteran was service-connected" implies an opinion that the Veteran's cervical strain was related to service.  Thus, this evidence is material in that it specifically relates to an unestablished fact necessary to substantiate the claim for service connection, that is, a relationship between the Veteran's claimed cervical spine disability and service.  Considering the Court's holding in Shade, the Board finds that this evidence raises a reasonable possibility of substantiating the claim.  Thus, the claim must be reopened.  

Therefore, as new and material evidence has been received, the claim for service connection for residuals of a cervical spine injury is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection - Residuals of a Cervical Spine Injury

Turning to the merits of the claim for service connection for residuals of a cervical spine injury, as discussed above, the Veteran asserts that he has a current neck disability related to an in-service injury incurred when moving a piano. 

The Veteran has a current diagnosis of a cervical spine disability, specifically, degenerative disc disease of the cervical spine, as reflected on an April 2007 MRI study and the October 2009 VA examination report.  Thus, the first element of the claim for service connection is met.  In regard to the second element, the Veteran is competent to report the history of his in-service injury to the neck.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  

In regard to the third element, a relationship or nexus between the current disability and an injury or disease during service, the Board acknowledges that the Veteran has reported, as he is competent to do, a continuity of symptomatology in regard to neck pain since service.  However, such report must be weighed against the medical evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

The Board has considered the July 1990 correspondence, discussed above, in which the Veteran's private physician indicated that he had treated the Veteran for a cervical strain in the 1960s and remembered that he was "service-connected."  This statement was submitted in October 2006.  The meaning of this statement is unclear, as the disability that is service connected is not identified.  Even assuming, arguendo, the letter can be interpreted as a medical opinion implying that the Veteran's current cervical spine disability is service-connected, the October 2009 VA examiner provided a conflicting opinion.  As will be discussed, this October 2009 opinion is of greater probative value. 

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The physician who drafted the letter submitted by the Veteran in February 2006 did not specifically opine that the Veteran's cervical spine disorder was related to service; rather, he more generally stated that he remembered that the Veteran was "service-connected."  In any event, as discussed above, for the sake of argument, the Board will assume that the physician was asserting that the Veteran's cervical spine disorder was service-connected.  The physician, however, did not provide a rationale for his opinion.  

By contrast, the October 2009 VA examiner reviewed the claims file, examined the Veteran, and opined that it was less likely as not (less than 50/50 probability) that the Veteran's cervical spine arthritis was caused by or a result of his upper thoracic spine strain in service in 1960.  The VA examiner provided a rationale for her opinion, specifically noting that there was no indication of a neck injury at the time of the in-service injury, and the Veteran went on to work in a very physical environment, suffering an injury to his lower back.  She added that the Veteran was aging, and there can be age-related arthritic changes.  

Based on the foregoing, the Board finds that the October 2009 VA examiner's opinion is the most persuasive medical opinion that addresses the question of a nexus between the current degenerative disc disease of the cervical spine and service.  Thus, the competent, probative (persuasive) evidence on the question of whether a cervical spine disorder was incurred in or aggravated by service weighs against the claim for service connection.

The Board has considered whether service connection for degenerative changes of the cervical spine could be established on a presumptive basis.  To establish service connection for a disability, in this case, degenerative disc disease, on a presumptive basis, the disability must manifest itself to a compensable degree within one year of the Veteran leaving active duty.  See 38 C.F.R. §§ 3.307, 3.309.  In this case, there is no medical evidence of degenerative disc disease or arthritis within a year after separation from active duty; rather, the first medical evidence of degenerative joint disease of the cervical spine is in April 1980, almost 20 years after separation from service.  Therefore, service connection cannot be established on a presumptive basis.  Moreover, the Board points out that passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Based on the foregoing, the Board finds that service connection for residuals of a cervical spine injury is not warranted.  

Service Connection - Residuals of Left Shoulder Injury

The Veteran asserts that he injured his left shoulder when moving a piano during service.  While service treatment records reflect a complaint of pain between the scapulae, aggravated by lifting a piano, and examination revealed that soreness was aggravated by bringing the shoulders forward or lifting the arms overhead, there are no complaints or findings specific to the left shoulder during service.  On separation examination in November 1960, clinical evaluation of the upper extremities was normal.  

The Board acknowledges that records of VA treatment dated from March 2006 to August 2009 include an April 2008 complaint of chronic neck and shoulder soreness.  Notably, no diagnosis regarding the complaints of shoulder pain was provided; rather, the impression was that, overall, the Veteran was stable and doing well.  

The Board acknowledges that the Veteran is competent to report symptoms, such as pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, complaints of pain, alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).  In this case, there is simply no current diagnosis in regard to the Veteran's claimed left shoulder pain.

There is no persuasive evidence of record to support a finding that the Veteran has a current left shoulder disability, to include persistent or recurrent symptoms of a left shoulder disability.  As indicated above, the Veteran has not been afforded a VA examination as regards his claim for service connection for residuals of a left shoulder injury.  On these facts, however, no such examination or opinion is required.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the claim on appeal does not meet the fundamental requirements to obtain a VA medical opinion.  The competent, persuasive evidence of record simply does not establish that the Veteran has a current left shoulder disability, or persistent or recurrent symptoms of a left shoulder disability.  Indeed, despite discussing his complaints of neck pain on several occasions during VA treatment between March 2006 and August 2009, the only reference to possible pain in the left shoulder is the April 2008 report of shoulder soreness.  The Board highlights that it is not clear that such complaint was even in regard to the left shoulder as, during VA treatment in March 2007, the Veteran had previously described neck pain radiating to his right shoulder.  

Similarly, although, in his August 2008 VA Form 9, the Veteran described upper body stiffness, constant nagging pain, and weakness in his arms as residuals of his in-service injury, he did not indicate that the stiffness, nagging pain and/or weakness specifically involved his left shoulder.  Rather, his report of stiffness and nagging pain appear to relate, more generally, to his upper body and he specifically described weakness in his arms, as opposed to shoulders.  

In any event, even assuming that the April 2008 complaint of shoulder soreness and August 2008 description of stiffness and nagging pain do pertain to the left shoulder, the evidence simply does not reflect persistent or recurrent symptoms of a current left shoulder disability.  

The Board has also considered the April 1988 diagnosis of probable tendonitis and bursitis of both shoulders.  The Court has held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, the Veteran filed his claim for service connection for residuals of a left shoulder injury in January 2006.  The evidence of probable tendonitis and bursitis over 17 years prior to the date of his claim for service connection cannot satisfy the requirement of a current disability.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131.  Thus, where, as here, competent and persuasive medical evidence does not establish a current disability upon which to predicate a grant of service connection, there can be no valid claim for service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). In the instant case, the claim for service connection for residuals of a left shoulder injury must be denied, because the first essential criterion for a grant of service connection, evidence of a current disability upon which to predicate a grant of service connection, has not been met.

Both Claims

In addition to the medical evidence, in adjudicating these claims, the Board has considered the Veteran's and his representative's assertions; however, none of this evidence provides a basis for allowance of the claims.  Laypersons, such as the Veteran and his representative, are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  While the Veteran may report on the symptoms of his claimed disabilities; the weight of the medical evidence of record is against a nexus between his current cervical spine disability and service, and the record does not contain a current diagnosis of a left shoulder disability.

For all the foregoing reasons, the claims for service connection are denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been received; the issue of entitlement to service connection for residuals of a cervical spine injury is reopened.  

Service connection for residuals of a cervical spine injury is denied. 

Service connection for residuals of a left shoulder injury is denied.  


REMAND

The Board's review of the claims file reveals that further action on the claims remaining on appeal is warranted.  

As discussed above, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

The Veteran claims that he has current residuals of a head injury and residuals of an upper back injury related to an in-service injury incurred when moving a piano.  Service treatment records confirm that the Veteran complained of pain between the scapulae, aggravated by lifting a piano a day earlier in March 1960.  The impression was strain of the upper thoracic spine.  The Veteran has subsequently reported that, while moving the piano during service, he slipped and hit his head.  

As regards the claim for service connection for residuals of a head injury, during the October 1988 VA examination, the Veteran complained of increasing frequency of headaches in the back of his head.  Examination of the head and face was normal.  During the October 1989 hearing, the Veteran indicated that after service, his symptoms, including headaches, occurred periodically.  During VA treatment in March 2006, the Veteran described intermittent neck pain and occasional headaches since an accident in 1960.  Another note from the same day reflects that the Veteran described frequent pain to the back of the head and neck.  During the October 2009 VA examination, the Veteran reported neck pain since his in-service injury, with pain radiating up into his head.  

The Veteran is competent to report an in-service injury to his head.  See, e.g., Grottveit, 5 Vet. App. at 93.  He is also competent to describe current headaches and pain radiating to his head.  Id.  In addition, as noted above, in March 2006, the Veteran described occasional headaches since an accident in 1960.  More recently, in October 2009, the Veteran reported neck pain since his in-service injury, adding that his pain radiated up to his head.  The Veteran is competent to report a continuity of symptomatology.  Charles v. Principi, 16 Vet. App. 370 (2002).  The foregoing reports of a continuity of symptomatology of headaches and/or pain radiating to the head suggest a link between his current complaints and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Accordingly, a VA examination to obtain a medical nexus opinion is warranted.  See McLendon, 20 Vet. App. at 83.

The Board recognizes that the claims file includes evidence which may be construed as contradictory to the Veteran's reported continuity of symptomatology.  In this regard, on admission to the hospital in May 1973 for treatment of low back and left leg pain, the Veteran reported that he had been in good health in the past, and examination of the head was essentially negative.  Four years later, in December 1977, the Veteran described himself as in good health and his past medical history was described as unremarkable.  More recently, review of systems was negative for headaches during VA treatment in March 2006, March 2007, April 2008, and April 2009.  Nevertheless, the Veteran has not described constant symptoms since his in-service injury.  Rather, in March 2006, he described occasional headaches since service.  Based on the foregoing, the Board finds that the "low threshold" standard established by McLendon is met, and that a VA examination to obtain a medical nexus opinion is warranted.  See McLendon, 20 Vet. App. at 83.

As regards the claim for service connection for an upper back injury, service treatment records include an impression of strain of the upper thoracic spine in March 1960.  X-ray of the thoracic spine on VA examination in October 1988 revealed mild demineralization, osteoarthritic changes of the mid and lower thoracic vertebral bodies, and loss of height of the mid and lower thoracic vertebral bodies, consistent with compression fractures, albeit of indeterminate age.   The pertinent diagnosis was compression fracture of the thoracic vertebral bodies.  During the October 1989 hearing, the Veteran indicated that his neck and back had bothered him over the years.  In his August 2008 VA Form 9, the Veteran described chronic residuals of his in-service injury, including upper body stiffness and nagging pain.  The Veteran is competent to describe these current symptoms.  See Grottveit, supra.  

In light of the in-service evidence of strain of the upper thoracic spine, the post-service X-ray evidence of osteoarthritic changes of the mid and lower thoracic vertebral bodies, and loss of height of the mid and lower thoracic vertebral bodies, consistent with compression fractures, and the Veteran's recent complaints of upper body stiffness and nagging pain, the Board finds that a VA examination a to obtain a medical nexus opinion regarding this claimed disability is also warranted.  See McLendon, 20 Vet. App. at 83.

The Board further notes that the most recent VA treatment records currently associated with the claims file are dated in August 2009.  On remand, the AMC/RO should obtain all outstanding pertinent VA treatment records.  
  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed head and/or upper back disabilities.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for records of treatment from the Fayetteville VA Medical Center (VAMC) (to include the Mount Vernon CBOC), dated since August 2009.  

2.  After all available records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the etiology of any current head disorder, to include headaches.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case. A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should identify any current head disorder, including headaches.  In regard to any diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disorder was incurred or aggravated as a result of active service.  

The examiner should specifically consider and address the Veteran's report of occasional headaches since service, discussed above.    

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  After all available records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the etiology of any current upper back disorder, to include osteoarthritis of the thoracic spine.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case. A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should identify any current upper back disorder, including osteoarthritis of the thoracic spine.  In regard to any diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disorder was incurred or aggravated as a result of active service.  

The examiner should specifically consider and address the in-service impression of strain of the upper thoracic spine.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  After ensuring that the development is complete, re-adjudicate the claims.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


